DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 7,303,811) in view of Ohya et al. (US 20030018094), and further in view of Inokuma et al. (US 20120045626).
Claim 1:	Yao et al. in Figure 1 disclose a porous polyimide film (col. 4: 15-18) comprising: 
the porous polyimide film has a plurality of pores, and a front surface and a back surface communicate with each other through the plurality of pores (col. 1: 24-29). See also entire document.
Yao et al. do not disclose a coefficient of variation of a distance between adjacent pores is within a range of 0.10 to 0.40.
Ohya et al. disclose a polyimide porous film wherein a coefficient of variation of a distance between adjacent pores is within a range of 0.10 to 0.40 (paragraphs [0092]:5-8 discloses “The air side had a pore mean centroid distance of 0.33 µm and a coefficient of variation of 36.9%, while the substrate side had a pore mean centroid distance of 0.36 µm and a coefficient of variation of 25.0%; [0099]: 5-8; [0101]: 4-7; [0103]: 4-7]; [0106]:5-8; [0111]: 6-9; [0113]:6-9; and [0115]:5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous polyimide film of Yao et al. in view of the teaching of Ohya et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a polyimide porous films with approximately uniform pore sizes and interpore distances and uniform liquid permeability, thus providing a polyimide porous film for use in battery separators (paragraphs [0011], [0116]0[0117]).
The Yao et al. combination does not disclose an average flattening of the plurality of pores is within a range of 0.1 to 0.7.
Inokuna et al. disclose a laminated woven fabric including a porous polyimide resin (paragraph [0060]) having an average flattening (i.e. average oblateness) of a plurality of pores within a range of 0.1 to 0.7 (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous polyimide film of the Yao et al. combination in view of the teaching of Inokuna et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a laminated nonwoven fabric that would have exhibited not only high tensile strength but also high tear strength (paragraphs [0001], [0009]) thus making is suitable for use in a field requiring not only high tensile strength but also high tear strength such as in the electronic field (paragraph [0110]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Inokuna et al. further disclose an average flattening within a range of 0.2 to 0.7 (paragraph [0044])
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Yao et al. further disclose a porosity of the porous polyimide film within a range of 45% to 85% (30-80% as per col. 3: 66-67).
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein given the similarities between the porous polyimide film of the Yao et al. combination and claimed porous polyimide film, the porous polyimide film of the Yao et al. combination renders obvious an average major axis of the plurality of pores is within a range of 50 nm to 1,500 nm.
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein Yao et al. further disclose a tensile breaking strength of the porous polyimide film of 20 MPa or more (col. 16:32 discloses 460Kgf/cm2 which corresponds to 45MPa).
Claim 6:	 The rejection of claim 6 is as set forth above in claim 1 wherein Ohya et al. further disclose an air permeability is 300 seconds/100 mL or less (paragraph [0113] discloses 280 sec/100cm3 which corresponds to 280 seconds/mL)
Claims 7:	The rejection of claim is as set forth above in claim 1 wherein Yao et al. further discloses a secondary battery separator (see Yao et al., col. 11: 60; and, Ohya et al., paragraph [0117]) comprising the porous polyimide film according to claim 1.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the Yao et al. combination further discloses a secondary battery comprising the secondary battery separator according to claim 7 (see Yao et al., col. 11: 60; and, Ohya et al., paragraph [0117]).

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729